Title: To George Washington from Major General William Heath, 9 August 1780
From: Heath, William
To: Washington, George


					
						Dear General
						Howlands Ferry [R.I.] August 9th[–12] 1780
					
					The day before yesterday I was honored with yours of the 3d Inst., & immediately after consulting General Count de Rochambeau,

discharged all the Militia who had come in on the alarm. The spirit & ardour discovered by the Militia on this occassion, I think, will have a very powerfull effect on the mind, both of our Friends, & Enemies.
					General de Rochambeau detains Colo. Greens Regiment, and four Regiments of three months Militia from Massachusetts, who were destined to Claverack and turned this way on the late alarm. The former, agreeable to your instructions, are injoined to pay close attention to their discipline. I have called for a return, which shall be forwarded as soon as it comes to hand. The State of Rhode Island are raiseing their Regts of three months men. I shall duly notice your injunctions respecting them. The Count has desired that the three months men from Massachusetts may be employed in repairing & strengthing the works on Butts Hill, which he considers as the key of the communication with the main, and a Post that will afford security to the Stores baggage &c. in his absence; should his Army move to act offensively elsewhere. The Troops are accordingly employed on those works. This Militia by your Excellencys orders were destined to Claverack, I pray your Instructions to what place they shall march when the Count is willing that they leave this. Haveing sent home the Militia and made the other necessary arrangements in this Quarter, I shall return to NewPort. I wish to be with our own Army, & I sincerely thank your Excellency for your assureance that my command is and will always [be] ready for me; my inclination leads me immediately to repair to it; but the sentiments held up in your letter, that I may stay longer here if necessary to the accommodation of our Allies, is taken fast hold on by the Count, who will not readily consent to my departure at present; indeed hitherto it is not possible that more harmony can subsist than has been enjoy⟨e⟩d by all the Officers on both sides, every thing is in the greatest tranquillity, nor can I wish for a better understanding than at present prevails.
					The Count has apply’d to me for a number of Drivers for his Field Artillery & ammunition Waggons. I have furnishd them from the three months Militia. They receive their provissions & additional pay of Drivers from the Count, who is exceedingly pleased with them—indeed it would be impossible for Frenchmen to drive the American horses without createing the greatest confussion and disorder especially in action. If your Excellency approves this it is well. If inadmissible they shall be ordered to join their Corps. With every Sentiment of Respect I have the honor to be Your Excellencys Most Obedt Servant
					
						W. Heath
					
					
						P.S. Newport Augst 12th I returned here yesterday, The British Fleet are gone to Gardners Island, except the Frigates who are Cruizing off the Harbour.
						
							W.H.
						
					
				 